Citation Nr: 1539130	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  11-24 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent disabling for degenerative disc disease of the lumbar spine and intervertebral disc syndrome (IVDS) for the period prior to February 15, 2013.

2.  Entitlement to an increased evaluation in excess of 20 percent disabling for degenerative disc disease of the lumbar spine and intervertebral disc syndrome (IVDS) for the period beginning from February 15, 2013.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1980 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A January 2014 rating decision increased the Veteran's lumbar spine disability to 20 percent effective February 15, 2013.  The Board assumes the Veteran is seeking the highest evaluation possible for each stage.  See AB v. Brown, 6 Vet. App. 35 (1993).   

In July 2015, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In an August 2012 decision, the RO denied service connection for radiculopathy of the lower extremities.  In February 2013, the Veteran filed a notice of disagreement.  In a January 2014 rating decision, the RO granted service connection for left lower extremity sciatalgia and awarded a 20 percent evaluation effective February 15, 2013.  The RO then issued a statement of the case in February 2014 denying "service connection for bilateral radiculopathy as secondary to the service-connected disability of mild symptomatic degenerative disc disease of the lumbar spine."  In March 2014, the Veteran responded as follows:  "At present, I am service connected for LEFT Lower Extremity Sciatalgia Associated with DDD
of the Lumbar Spine effective 02/5/20l3.  However, I made a claim for the same condition (BILATERAL) on 05/03/2011 and was denied.  I disagreed with the denial and it still pending in Appeals. . . .  Should the grant be BILATERAL?
If not, should the condition on appeal be only for the RIGHT Lower Extremity?"  This matter is REFERRED to the AMC for appropriate action.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination for his spine in January 2015.  The VA examiner reported that the Veteran complained of flare-ups to his back, which last for a few minutes up to hours, and last until medication relieves his pain.  The Veteran reported that he gets muscle pain and spasms and cannot do any lifting during a flare-up.  The Board further notes that the examiner discussed whether or not the Veteran was currently experiencing a flare-up, the frequency, severity, and duration of the Veteran's flare-up, and that the examination did not support nor contradict the Veteran's statements describing functional loss during flare-ups.  However, the examiner did not express an opinion on whether there would be additional functional impairment to range of motion when the Veteran experiences a flare-up.  The VA examination is therefore inadequate to this extent.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (providing that the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups, and that because the diagnostic criteria provide for a rating on the basis of loss of range of motion, this determination should, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain during flare-ups).  In light of the foregoing deficiency, the Board finds that an addendum opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion to the January 2015 VA examination report.  In light of the VA examiner's finding that the examination did not support or contradict the Veteran's statements describing functional loss during flare-ups, the examiner is asked to provide an opinion on the additional functional impairment during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

2.  Thereafter, readjudicate the Veteran's claim for an increased evaluation for degenerative disc disease of the lumbar spine and intervertebral disc syndrome (IVDS).  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




